Citation Nr: 1341062	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 1969, including in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In April 2012, the Board remanded the Veteran's claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2012, the Board remanded the Veteran's claim an initial compensable disability rating for asbestosis for further development.  Specifically, the Board requested that an examination be conducted to determine the severity of the Veteran's asbestosis.  A respiratory examination was conducted in May 2012.  However, in its remand directives the Board instructed the examiner to determine the Veteran's maximum exercise capacity.  The May 2012 examination report indicates that exercise capacity testing was not performed.  Therefore, the Board finds that the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, at 171 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding pertinent records, schedule the Veteran for a VA examination to determine the current severity of his service-connected asbestosis.  All indicated tests, to specifically include maximum exercise capacity, should be performed, and the examiner should describe in detail all symptomatology associated with any respiratory condition associated with the Veteran's asbestosis.  

Specifically, the examiner should determine Forced Vital Capacity (FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and maximum exercise capacity.  The examiner should also indicate whether the Veteran suffers from cor pulmonale or pulmonary hypertension and whether he requires outpatient oxygen therapy.  The examiner must also discuss the impact of the Veteran's asbestosis on his ability to work.  

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the claim.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning the case to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

